UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-2054


CHRISTIE G. BROWN,

                Plaintiff - Appellant,

          v.

TOP GUARD,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Mark S. Davis, District
Judge. (2:14-cv-00470-MSD-LRL)


Submitted:   January 14, 2016             Decided:   January 19, 2016


Before AGEE, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Christie G. Brown, Appellant Pro Se.       Susan Childers North,
LECLAIR RYAN, PC, Williamsburg, Virginia; Gabriel Alexander
Walker, LECLAIR RYAN, PC, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Christie    G.     Brown      appeals     the    district      court’s     orders

denying    relief      on    her     employment       discrimination         claim   and

denying her motion to amend the complaint.                    We have reviewed the

record and find no reversible error.                  Accordingly, we affirm for

the reasons stated by the district court.                     Brown v. Top Guard,

No.   2:14-cv-00470-MSD-LRL           (E.D.     Va.   May     29,    2015;    Aug.   27,

2015).     We dispense with oral argument because the facts and

legal    contentions        are    adequately    presented      in    the     materials

before    this   court      and    argument   would     not    aid    the    decisional

process.



                                                                               AFFIRMED




                                          2